TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00061-CV




 
 
Robert Threadgill, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 126th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-10-006141,
  The Honorable Rhonda Hurley, JUDGE
  PRESIDING




 
 



                                                                     O
  R D E R
 
PER CURIAM
Appellant Robert Threadgill
  filed his notice of appeal on December 13, 2011. Appellant=s brief was filed on April 30, 2012,
  making the state’s brief due May 21, 2012.  On May
  17, 2012, counsel for the state filed a motion for extension of time
  to file his brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file the
  state’s brief no later than June 20,
  2012.  If the brief is not filed
  by that date, counsel may be required to show cause
  why he should not be held in
  contempt of court.
It is ordered on May 21, 2012
 
Before
  Justices Puryear, Henson and Goodwin